Citation Nr: 1506984	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-40 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD), from March 1, 2011. 

2. Entitlement to an increased rating in excess of 50 percent for PTSD, prior to March 1, 2011. 

3. Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to March 1, 2011. 

4. Entitlement to Special Monthly Compensation (SMC).  


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 and a February 2011, rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent parts, denied the Veteran an increased rating in excess of 30 percent for PTSD, and entitlement to SMC, respectively. 

In a September 2010 Decision Review Officer (DRO) decision, the RO granted the Veteran an increased rating for PTSD to 50 percent disabling, effective March 18, 2009. The Veteran subsequently perfected his appeal by filing a VA Form 9 in October 2010. In June 2014, the RO issued another DRO decision and Supplemental Statement of the Case (SSOC), which in pertinent part, granted the Veteran's increased rating claim for PTSD to a 70 percent rating, effective March 1, 2011. The same decision also granted the Veteran a TDIU effective March 1, 2011.   

The Board subsequently remanded both issues in September 2014 for further development. The RO finished development of the claim and issued another SSOC in September 2014, denying any further increase in rating. The claim for both increased rating for PTSD and earlier effective date for TDIU is now before the Board.  

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.



FINDINGS OF FACT

1. The Veteran's service-connected PTSD has been manifested by isolation, sleep difficulties (including nightmares), flashbacks, paranoia, hypervigilance, irritability, depressed and anxious mood, avoidance, and some impaired impulse control; these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood. 

2. Veteran has been out of work since 2000, and is currently unemployed. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to an increased rating in excess of 70 percent for PTSD, from March 1, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411 (2014).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent, but not higher, for PTSD, prior to March 1, 2011, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411 (2014).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU, for the period prior to March 1, 2011, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit ("Fed. Cir.") and the Court of Appeals for Veterans Claims ("Vet. App." or "Court"). The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. When service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose of the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Analysis of the Claim 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002). Evaluations of a service-connected disability require review of the entire medical history regarding the disability. 38 C.F.R. §§ 4.1, 4.2. If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2008).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Posttraumatic Stress Disorder (PTSD)- In General 

The Veteran's PTSD is evaluated pursuant to Diagnostic Code 9411. The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula. See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under the formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Federal Circuit has explained that 'symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, GAF scores must be weighed alongside all additional relevant evidence. See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Posttraumatic Stress Disorder (PTSD), from March 1, 2011

The Veteran contends that his PTSD is more severe than his current disability rating of 70 percent from March 1, 2011, and that his symptoms closer resembles a 100 percent rating. The evidence warrants a finding that the Veteran's current disability is better approximated by the criteria for a 70 percent disability rating. Therefore, his claim for an increased rating for PTSD in excess of 70 percent from March 1, 2011, is denied.    

Medical evidence of record reflects diagnoses of and treatment for PTSD. Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998). There is no indication that it is possible to distinguish the symptoms from the Veteran's PTSD. Accordingly, the Board has considered all of the pertinent symptoms described in the treatment records in evaluating the Veteran's service-connected PTSD. Considering the pertinent evidence of record, the Board finds that his PTSD has been manifested by symptoms more closely described by a rating of 70 percent.

The Veteran's records largely consists of VA treatment records for his PTSD, and several VA Compensation & Pension (C&P) psychiatric examinations. VA treatment records from as early as 2003 note a diagnosis of PTSD from his service in Vietnam. The records reveal the Veteran currently does not work, is married and lives with his wife. The Veteran has been found competent by the VA to handle his own financial affairs.

As stated above the Veteran seeks a higher rating than 70 percent for this service-connected PTSD. Under Diagnostic Code 9411, the next higher rating of 100 percent disabling for PTSD is described as a condition whose manifestations and symptoms cause a total occupational and social impairment. These symptoms include hallucinations, grossly inappropriate behavior and thinking, persistent danger of hurting one self and others, complete lack of personal hygiene, and disorientation of time and place. A review of the contemporaneous VA and private medical records, as well as psychiatric examinations and the Veteran's personal account of his own symptoms, delineates a condition that does not amount to the severity described under a 100 percent rating. 

The Veteran's most recent psychiatric evaluation at a VA medical center was conducted in October 2013, by a VA psychiatrist. During the examination and screening, the examiner noted that the Veteran suffered from sleep disturbances (nightmares), as well as flashbacks manifested by accelerated heart-rate, body tensing up, and sweating. The record notes that the Veteran claims that anything can trigger these flashbacks, including watching news coverage of war and conflict on television. The Veteran claims that these flashbacks can last up to an hour, and often filled with intrusive thoughts of vivid images of when he was in Vietnam. 

The examiner noted that the Veteran's PTSD also manifested with some depressive moods such as helplessness, lack of interest and pleasure in anything, feeling down and fatigue. Of particular note, the Veteran's condition manifested in some hypervigilance, where the Veteran would wake up in the middle of the night to look out the window, and check the doors and locks around the house. The Veteran also admittedly sleeps with a loaded hand gun. The examiner noted that the Veteran was fairly isolated and did not like meeting new people, and nervous in crowds. The VA examiner gave the Veteran's condition a GAF score of 45. 

However, the examiner described the Veteran's demeanor as coherent, appropriately dressed with good hygiene, alert, and oriented. Most significantly, the examiner noted that the Veteran had revealed no suicidal or homicidal ideations, with no ruminations or attempts. The Veteran denied any hallucinations or delusions, and was not overall aggressive. The Veteran lives with his wife, and has a few veteran friends. 

These findings from the October 2013 VA treatment record are very similar to those symptoms outlined by the Veteran himself, during the DRO hearing he participated in June 2013. During the hearing the Veteran outlined nearly an identical array of manifestations of his PTSD to the DRO. Again, he spoke of the flashbacks and nightmares he experiences, on a nearly daily basis. The Veteran explained how he was hypervigilant, and would walk the perimeter of his house at nights if he heard anything at night, and check and windows and doors. Additionally, he also explained that he has also become somewhat more irritated and sometimes gets angry at his wife for making him do things around the house. However, the Veteran explicitly asserts that he had no suicidal or homicidal ideation, nor any hallucinations or delusions.  

The Board finds that these manifestations and symptoms described above do not amount to a total occupational and social impairment (100 percent) and more closely approximates the Veteran's current rating (70 percent), which is described as deficiencies in areas such as relationships, social interactions, work and judgment and mood. 

Although the Veteran does suffer from some manifestations contemplated under the 100 percent rating criteria, when his disability picture is viewed as a whole, the Veteran's constellation of symptomatology is better approximated by those criteria outlined under 70 percent. Specifically, the records have always noted that the Veteran's has been on time to visits and examinations, coherent, appropriately dressed and well oriented to place and time. While treatment records reveal some short term memory loss, there is no evidence of severe memory loss as to his own relatives, occupations or own name.  

Additionally, and most probative, is the fact that the Veteran has never expressed any suicidal or homicidal ideations. Throughout the Veteran's treatment and examinations of record, there has been consistently no indication of suicidal or homicidal thoughts or plans. Furthermore, VA treatment record throughout the appeals period has not recorded the Veteran reporting any hallucinations or delusions, or any grossly inappropriate behavior. 

The Board also points out that the Veteran's most recent examination in October 2013 yielded a GAF score of 45. The Board notes that this is the lowest GAF score the Veteran has been giving during the pendency of this appeal. While the Board recognizes that GAF scores are not the only standard in which to adjudicate the rating of a claim for PTSD, it does recognize that it may be a factor in determining the level of disability a Veteran is suffering from due to his PTSD. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995); see also, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet App. 429, 433 (1995). In this regard, the Board finds the GAF score highly probative in light of the evidence described above. A GAF score of 50-41 delineates a disability picture of serious impairments to impairments to social, occupational and school functioning, according to the DSM-IV criteria in which the Veteran's PTSD was evaluated under. Specifically, the score outlines an opinion that the Veteran may suffer symptoms such as: depression, isolation, occupational difficulties and sleep disruption, which have all been demonstrated by the evidence stated above. This score closer approximates a 70 percent rating criteria for PTSD.  

These facts exemplify the overall disability picture as recorded by VA and private treatment records and examinations throughout the appeals period. Considering all the evidence of record, the Board finds that the Veteran's service-connected PTSD has been manifested by symptoms similar to those contemplated in the criteria for a 70 percent rating pursuant to the General Rating Formula for Mental Disorders. Therefore, the Veteran's 70 percent disability rating, from March 1, 2011, must be continued.  

Posttraumatic Stress Disorder (PTSD), prior March 1, 2011

In June 2014, the RO, in an DRO decision and SSOC released concurrently, granted the Veteran's increased rating claim for PTSD to 70 percent disabling, effective from March 1, 2011, and continuing the Veteran's 50 percent rating prior to March 1, 2011. The Board notes that those symptoms recorded by the Veteran's VA treatment records and examinations prior to the March 1, 2011, and those just outlined above, for the period after March 1, 2011, are markedly similar in both frequency and severity. Therefore, resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's 70 percent rating for PTSD shall be extended to the period prior to March 1, 2011, to include the period from March 18, 2009, or the Veteran's initial application increased rating for PTSD. 

The Board finds that for the entire period of the appeals process, since March 18, 2009, the Veteran's records, both VA and private, resemble a consistent disability picture regarding his PTSD, that closely approximates the criteria for a 70 percent rating under General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. The Veteran's condition during this time has manifested with frequent (daily) flashbacks and intrusive thoughts of his time in Vietnam, sleep disruption with nightmares, insolation, depression and hypervigilance. However, again, like the diagnoses after March 1, 2011, the Veteran has always been appropriately dressed and groomed, with no suicidal or homicidal ideations, nor any hallucinations or delusions. 

The record contains an examination conducted by a private psychiatrist who interviewed the Veteran in April 2009, or shortly after the Veteran initiated his claim for increased rating. On examination, the examiner noted the same array of manifestations of the Veteran's PTSD as those listed prior, flashbacks, depressed mood, and restless/disturbed sleep with vivid nightmares of traumatic experiences. Again, the private examiner noted that the Veteran was able to communicate well, appropriately dressed and groomed, with no intent or plan to hurt himself or other people. 

This analysis of the Veteran's manifestations of his PTSD is corroborated by subsequent VA treatment records and C&P examinations from February 2010, April 2010, May 2010, July 2010, and March 2011. These records indicate ongoing mental health treatment and demonstrate that the Veteran's PTSD has been manifested by symptoms similar to those pronounced after March 1, 2011. Indeed, these medical records demonstrate slightly worse symptoms than those described in the later period. The frequency, severity and duration of those symptoms, again, more closely reflect the criteria for a 70 percent rating under the General Rating Formula, than those listed under the criteria for a 50 percent rating for PTSD. 

Specifically, in the April 2009 private examination mentioned earlier, the examiner also noted anxiety and panic attacks. The Veteran explains that these attacks sometimes cause mild disorientation and breaks in reality, and can last up to a half an hour. These attacks were described by the Veteran separately and independent from his pronounced flashbacks. 

In May 2010, the Veteran was afforded a VA C&P examination for his PTSD. On examination, the examiner noted the same array of symptoms, such as loss of sleep, nightmares, flashbacks and isolation. The examiner noted that the Veteran reported similar frequency and severity of occurrences for those symptoms. However, the examiner noted a slightly more severe hyperarounsal, with increased irritability and anger issue. The Veteran noted in both examinations that he has problems with anger sometimes, and uncontrollably snaps out at his wife. The examiner noted a GAF score of only a 45, similar to the GAF score given in examinations after March 1, 2011. 

As outlined above, under the ratings formula, a 50 percent rating is assigned for occupational and social impairment that only reduce reliability and productivity. The Board finds that the Veteran's array of symptoms during this period exceeds those contemplated by the 50 percent rating. Specifically, the Board notes that the Veteran cannot work due to his condition and deterioration in following complex commands and memory issues. The Veteran's private psychiatrist, upon examination, clearly notes that regardless of the Veteran's retirement, the Veteran would not be able to retain gainful employment in his current psychological condition, thus impairing ability to work. 

Similarly, the Veteran has difficulty establishing meaningful relationships. The Veteran reported during that time, during both his VA and his private examination, that he has no interest in making friends, and that, in essence, he only interacts with his wife. Furthermore, and most probative, the Veteran's experiences nearly daily flashback and nightmares. These flashbacks can last up to an hour and can be triggered by any number of things. The nightmares cause disturbed sleep on most night which causes the Veteran to be fatigued, as does as his obsession with checking doors and windows during the night. Such symptoms/tendencies are contemplated within the criteria for a 70 percent rating, and the Boards finds the effects of these manifestations to be most probative in establishing a higher disability picture than that described by the 50 percent criteria. 

Consequently, considering the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has been manifested by symptoms similar to those contemplated in the criteria for a 70 percent rating pursuant to the General Rating Formula for Mental Disorders and that those symptoms have in fact resulted in deficiencies in his work, judgment, relationships, and mood. Therefore, the Veteran's appeal for increased rating of 70 percent, and not greater, prior to March 1, 2011, must be granted. 

A 100 percent rating is not warranted for the Veteran's condition. As described above, a 100 percent disability rating for PTSD is manifested by a total occupational and social impairment, with symptoms such as gross impairment in communications and thinking, inappropriate behavior, persistent danger of hurting self and others, and neglect in personal hygiene. Nowhere in the Veteran's record do such symptoms or equivalent symptoms of a similar severity amount to such debilitating condition. The record contains evidence of long-term relationship with his wife, no disorientation, no inappropriate behavior, and a care of his overall appearance and hygiene. The Veteran has no suicidal or homicidal ideations, not any hallucinations or delusions.  Finally, the Veteran has not demonstrated any grossly impaired judgment, and has been reported to be clear and direct in his communications. The Board finds that such symptoms do not amount to the criteria set out for a 100 percent rating, and therefore, a 70 percent rating, and not more, for the Veteran's service-connected PTSD is granted, prior to March 1, 2011.  

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2014). Accordingly, the severity, frequency and kind of symptoms, the Veteran's PTSD manifests are contemplated by the rating criteria. The ratings schedule contemplates the various moods and tendencies of the Veteran, and impairments, if any, to judgment and thinking. Moreover, the Court has held that the ratings schedule also contemplates symptoms not explicitly motioned therein. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). The symptoms of the Veteran's service-connected PTSD are adequately compensated in the disability rating assigned and he does not have symptoms associated with PTSD that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



TDIU, prior to March 1, 2011

In the RO's June 2014 DRO decision regarding the Veteran's increased rating claim for PTSD, the DRO also granted the Veteran a TDIU, effective March 1, 2011. The Board finds that the issue of a TDIU is ancillary to the Veteran's claim for increased rating for PTSD and is therefore appropriately before the Board. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014). In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more. If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In light of the decision herein, granting increased rating to 70 percent for PTSD, for the period prior to March 1, 2011, the Veteran meets the percentage requirement for the schedular criteria for a TDIU. 38 C.F.R. § 4.16(a). The Board finds that the evidence of record is at least evenly balanced as to whether the Veteran has been precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected disabilities, prior to March 1, 2011. 

The Board notes that the Veteran retired in 2000. The Veteran reported that he retired because he could no longer safely work his position as a service tester because of his condition. Specifically, he notes that he could no longer remember procedures and would lose concentration of what he was doing after a short periods of time. These symptoms are not only a manifestation of his PTSD, but have been diagnosed prior to March 1, 2011. 

The Board finds the April 2009 private examination submitted by the Veteran to be most probative in establishing that the Veteran's deteriorating mental condition, due to his PTSD, has resulted in his inability to retain any gainful employment. During this examination the examiner identified that both the Veteran's memory and concentration were deteriorating. This affected the Veteran's ability to follow, or even comprehend, complex instructions. The examiner also noted that Veteran had trouble recalling simple number sequences of even three numbers. The examiner explicitly stated in his analysis that the Veteran's symptomatology from his service-connected PTSD rendered the Veteran unable to attain or retain gainful employment. 

The Board finds this examination probative, and notes that the Veteran's memory and concentration problems have been noted on various other VA examinations during the same period. Given the evidence above, and with resolution of all reasonable doubt in the Veteran's favor, a TDIU is warranted prior to March 1, 2011.

ORDER

Entitlement to an increased rating in excess of 70 percent from March 1, 2011, is denied. 

Entitlement to a rating of 70 percent prior to March 1, 2011, is granted. 

Entitlement to a TDIU prior to March 1, 2011, is granted. 


REMAND

The Board has determined that additional development is required as to the Veteran's claim for SMC. This claim was denied in a February 2011 RO rating decision. No Notice of Disagreement (NOD) was filed subsequent to that decision and that the February 2011 decision became final. However, in a subsequent letter from the Veteran in 2014, the Veteran noted his intention to appeal the February 2011 decision regarding SMC. The Board finds that the issue of SMC is ancillary to those issues on appeal and decided herein, and therefore, also before the Board. See Rice, at 453. However, since the Agency of Original Jurisdiction (AOJ)/RO has not yet readjudicated this issue in light of the Board's decision, the Board is required to remand the issue back to the RO. 

Accordingly, the case is REMANDED for the following action:

1. Readjudicate whether the Veteran is entitled to SMC and only return this to the Board if Veteran disagrees with the AOJ's determination. 

2. The RO/AMC should take such additional development action as it deems proper with respect to the claim and follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.

The purpose of this remand is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


